     Case 1:19-cr-10080-NMG Document 1682 Filed 12/23/20 Page 1 of 2



                    United States District Court
                      District of Massachusetts

                                    )
United States of America,           )
                                    )
          v.                        )
                                    )
Gregory Colburn, et al.,            )
                                    )     Criminal Action No.
          Defendants.               )     19-10080-NMG
                                    )
                                    )
                                    )
                                    )



                                 ORDER

GORTON, J.

     Pending before the Court is the fourth motion of defendant

Elizabeth Henriquez (“Henriquez” or “defendant”) for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

based upon concerns related to the COVID-19 pandemic.         The

defendant is currently incarcerated at FCI Dublin in California

and has a projected release date of January 7, 2021.

     The Court has considered the written submissions of the

parties, including defendant’s emergency motion pursuant to 18

U.S.C. § 3582 (Docket No. 1680), government’s response thereto

(Docket No. 1681) and an email reply of defense counsel sent on

December 23, 2020 at 3:35 P.M.     For the reasons stated in

government’s response, namely, 1) that defendant chose to report

to prison, rather than seek to postpone her self-report date,

                                 - 1 -
     Case 1:19-cr-10080-NMG Document 1682 Filed 12/23/20 Page 2 of 2



knowing the risks of COVID-19, 2) that defendant’s underlying

health condition does not place her at a higher risk for

complications due to COVID-19, 3) that the Bureau of Prisons has

taken extraordinary steps to mitigate the spread of COVID-19 in

FCI Dublin and 4) that releasing defendant without a 14-day exit

quarantine poses a health risk to the community, defendant’s

motion (Docket No. 1680) is DENIED.

So ordered.


                                    \s\ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge


Dated December 23, 2020




                                 - 2 -
